Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: We agree with defendants that Supreme Court erred in denying their motion for summary judgment dismissing the complaint. Defendants made a fair and true report of the findings of a Department of Housing and Urban Development audit report, and thus the comments contained therein are privileged under Civil Rights Law § 74 (see, Holy Spirit Assn, for Unification of World Christianity v New York Times Co., 49 NY2d 63, 68). In view of our determination, we do not consider the contention of plaintiff that he is *855not a public official. We have reviewed plaintiffs remaining contentions and conclude that they lack merit. (Appeals from Order of Supreme Court, Erie County, Sedita, Jr., J. — Summary Judgment.) Present — Hayes, J. P., Hurlbutt, Scudder, Kehoe and Lawton, JJ.